JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00215-CV

                                LETHA PILLAI, Appellant

                                             V.

                     JESUS VEGA AND DALIA VEGA, Appellees

   Appeal from the 234th District Court of Harris County. (Tr. Ct. No. 2011-68692).

       After inspecting the record of the court below, the Court holds that it lacks
jurisdiction over this appeal. Accordingly, the Court dismisses the appeal.

       The Court orders that the appellant, Letha Pillai, pay all appellate costs.

       The Harris County District Clerk shall release from its registry all of the funds
being held from check number 51514613 in Cause No. 2011–68692, Jesus and Dalia
Vega v. Letha Pillai, in the 234th District Court of Harris County, Texas, plus all interest
accrued on these funds to T.W. Proctor on behalf of Letha Pillai. We discharge and
release Letha Pillai from any liability under the Clerk’s Certificate of Deposit in Lieu of
Supersedeas Bond.
      The Court orders that this decision be certified below for observance.

Judgment rendered July 14, 2015.

Per curiam opinion delivered by panel consisting of Justices Keyes, Huddle, and Lloyd.